Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Kieran O’Leary, on 7/01/21.
The application has been amended as follows: 
in claim 2, line 6, before “circuit”, add ----switch-----;
in claim 16, after “the base station of claim”, delete “16”, and add ----15----;
in claim 17, line 1, after “calibration circuit”, add ----- , wherein the n-bit SAR ADC comprises a plurality of sampling cells for each bit of the n-bit of the SAR ADC and each sampling cell comprises at least a first switch circuit, a second switch circuit, and a capacitive element ------;
in claim 17, line 8, before “second reference signal”, delete ----the---- and add   ----a-----;
in claim 17, line 12, before “second reference”, add -----the-----;
in claim 17, line 15, before “second”, add -----the-----;
in claim 17, line 25, before “second reference”, add -----the-----;
in claim 17, line 28, before “second reference signals”, add ----the-----.

Reasons for Allowance
Claims 2-19 are allowable over the cited prior art.
The following is an examiner’s statement of reasons for allowance: 
a terminal disclaimer has been filed on 6/24/21 to obviate an obviousness double patenting rejection with patent # 10,742,225.
 	Regarding claim 2, the closest prior art, Lee et al (US 9,432,044) disclose a calibration circuit for a n-bit Successive Approximation Register Analog-to-Digital Converter, SAR ADC (fig. 1), wherein: the SAR ADC comprises a plurality of sampling cells (103, 105) for each bit of the n-bit of the SAR ADC and each sampling cell comprises at least a switch circuit (SN1-SN15, SM1-SM6) and a capacitive element (                        
                            
                                
                                    C
                                
                                
                                    M
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    C
                                
                                
                                    M
                                    6
                                    ,
                                     
                                     
                                
                            
                        
                                             
                            
                                
                                    C
                                
                                
                                    F
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    C
                                
                                
                                    F
                                    3
                                
                            
                            ,
                             
                            
                                
                                    C
                                
                                
                                    S
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    C
                                
                                
                                    S
                                    8
                                
                            
                            ,
                             
                             
                            
                                
                                    C
                                
                                
                                    i
                                    1
                                
                            
                        
                    -                        
                            
                                
                                    C
                                
                                
                                    i
                                    2
                                
                            
                            )
                             
                        
                    wherein: the switch circuit selectively directs a first input signal (                        
                            
                                
                                    V
                                
                                
                                    i
                                    n
                                
                            
                            )
                             
                        
                    to the capacitive element or selectively directs one of a first or a second reference signal (                        
                            
                                
                                    V
                                
                                
                                    r
                                    e
                                    f
                                    -
                                
                            
                            ,
                             
                            
                                
                                    V
                                
                                
                                    r
                                    e
                                    f
                                    +
                                
                            
                        
                    ) to the capacitive element, and the calibration circuit is configured to supply at least one respective control signal to the switch circuit of the sampling cells for controlling the switch circuits (col 3, line 47 - col 5, line 64).
However, the cited prior art fails to disclose or suggest each sampling cell comprises at least a first and second switch circuit and a capacitive element, and the calibration circuit is configured to supply at least one respective control signal to a second switch circuit of the sampling cells for controlling the second switch circuits.

However, the cited prior art fails to disclose or suggest: the n-bit SAR ADC comprises a plurality of sampling cells for each bit of the n-bit of the SAR ADC and each sampling cell; for a first calibration measurement:  controlling the second switch circuits of one half of the sampling cells for each bit of the n-bit to direct a first reference signal to the respective capacitive element; and controlling the second switch circuits of the other half of the sampling cells for each bit of the n-bit to direct a second reference signal to the respective capacitive element,
	for i-th calibration measurements with 1 < i < n+1:
	controlling the second switch circuits of the sampling cells for the i-1st most significant bit among the n-bits to sequentially direct the first and the second reference signals to the respective capacitive element;
	if i >2, controlling the second switch circuits of the sampling cells for the bits up to the i-2nd most significant bit to direct a selected one of the first and the second reference signals to the respective capacitive element; 
	controlling the second switch circuits of one half of the sampling cells for each of the i-th to n-th most significant bits to direct the first reference signal to the respective capacitive element; and

	for a n+1st calibration measurement:
	controlling the second switch circuits of the sampling cells for the bits up to the n-1st most significant bit to direct the selected one of the first and the second reference signals to the respective capacitive element; and
	controlling the second switch circuits of the sampling cells for the n-th most significant bit to sequentially direct the first and the second reference signals to the respective capacitive element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891.  The examiner can normally be reached on M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LANA N LE/Primary Examiner, Art Unit 2648